                Case 1:08-cr-00789-RJS Document 407 Filed 04/15/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


          -v-                                                    No. 08-cr-789-1 (RJS)
                                                                       ORDER
 ROBERTO SANCHEZ,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED THAT the government shall file a letter by Wednesday, April 22,

2020 setting forth its position on Defendant’s motion for compassionate release from custody (Doc. Nos.

402, 406).

SO ORDERED.

Dated:           April 15, 2020
                 New York, New York


                                                   RICHARD JJ. SULLIVAN
                                                   UNITED STATES CIRCUIT JUDGE
                                                   Sitting by Designation
